Title: Power to Levy Direct Taxes; the Mississippi Question, [12 June] 1788
From: Madison, James
To: 


[12 June 1788]

   
   The first and second sections of Article I were still nominally the order of the day. JM replied to Grayson’s speech that began on 11 June and continued the next day.


Mr. Madison. Mr. Chairman—Finding, sir, that the clause more immediately under consideration still meets with the disapprobation of the honorable gentleman over the way (Mr. Grayson) and finding that the reasons of the opposition as farther developed are not satisfactory to myself and others who are in favor of the clause; I wish that it may meet with the most thorough and complete investigation. I beg the attention of the committee, in order to obviate what fell from the honorable gentleman. He set forth that by giving up the power of taxation, we should give up every thing, and still insists on requisitions being made on the states, and that then, if they be not complied with, congress shall lay direct taxes by way of penalty. Let us consider the dilemma which arises from this doctrine. Either requisitions will be efficacious or they will not. If they will be efficacious, then I say, sir, we gave up every thing as much as by direct taxation. The same amount will be paid by the people as by direct taxes. If they be not efficacious, where is the advantage of this plan? In what respect will it relieve us from the inconveniences which we have experienced from requisitions? The power of laying direct taxes by the general government is supposed by the honorable gentleman to be chimerical and impracticable. What is the consequence of the alternative he proposes? We are to rely upon this power to be ultimately used as a penalty to compel the states to comply. If it be chimerical and impracticable in the first instance, it will be equally so when it will be exercised as a penalty. A reference was made to concurrent executions as an instance of the possibility of interference between the two governments.
(Here Mr. Madison spoke so low that he could not be distinctly heard.)
This has been experienced under the state governments without involving any inconvenience. But it may be answered, that under the state governments, concurrent executions cannot produce the inconvenience here dreaded, because they are executed by the same officer. Is it not in the power of the general government to employ the state officers? Is nothing to be left to future legislation, or must every thing be immutably fixed in the constitution? Where exclusive power is given to the union, there can be no interference. Where the general and state legislatures have concurrent power, such regulations will be made, as shall be found necessary to exclude interferences and other inconveniences. It will be their interest to make such regulations.
It has been said, that there is no similarity between petty corporations and independent states. I admit that in many points of view there is a great dissimilarity, but in others, there is a striking similarity between them, which illustrates what is before us. Have we not seen in our own country (as has been already suggested in the course of the debates) concurrent collections of taxes going on at once, without producing any inconvenience? We have seen three distinct collections of taxes, for three distinct purposes. Has it not been possible for collections of taxes, for parochial, county and state purposes, to go on at the same time? Every gentleman must know, that this is now the case, and though there be a subordination in these cases which will not be in the general government, yet in practice it has been found, that these different collections have been concurrently carried on, with convenience to the people, without clashing with one another, and without deriving their harmony from the circumstance of being subordinate to one legislative body. The taxes will be laid for different purposes. The members of the one government as well as of the other, are the agents of, and subordinate to, the people. I conceive that the collections of the taxes of the one will not impede those of the other, and that there can be no interference. This concurrent collection appears to me neither chimerical nor impracticable.
He compares resistance of the people to collectors, to refusal of requisitions. This goes against all government. It is as much as to urge, that there should be no legislature. The gentlemen who favored us with their observations on this subject, seemed to have reasoned on a supposition, that the general government was confined by the paper on your table to lay general uniform taxes. Is it necessary that there should be a tax on any given article throughout the United States? It is represented to be oppressive, that the states who have slaves and make tobacco, should pay taxes on these for federal wants, when other states who have them not would escape. But does the constitution on the table admit of this? On the contrary, there is a proportion to be laid on each state according to its population. The most proper articles will be selected in each state. If one article in any state should be deficient, it will be laid on another article. Our state is secured on this foundation. Its proportion will be commensurate to its population. This is a constitutional scale, which is an insuperable bar against disproportion, and ought to satisfy all reasonable minds. If the taxes be not uniform, and the representatives of some states contribute to lay a tax of which they bear no proportion, is not this principle reciprocal? Does not the same principle hold in our state government in some degree? It has been found inconvenient to fix on uniform objects of taxation in this state, as the back parts are not circumstanced like the lower parts of the country. In both cases the reciprocity of the principle will prevent a disposition in one part to oppress the other. My honorable friend seems to suppose that congress, by the possession of this ultimate power as a penalty, will have as much credit and will be as able to procure any sums, on any emergency, as if they were possessed of it in the first instance; and that the votes of congress will be as competent to procure loans, as the votes of the British commons. Would the votes of the British house of commons have that credit which they now have, if they were liable to be retarded in their operation, and perhaps rendered ultimately nugatory as those of congress must be by the proposed alternative? When their vote passes, it usually receives the concurrence of the other branch, and it is known that there is sufficient energy in the government, to carry it into effect. But here the votes of congress are in the first place dependent on the compliance of 13 different bodies, and after non-compliance, are liable to be opposed and defeated, by the jealousy of the states against the exercise of this power, and by the opposition of the people which may be expected, if this power be exercised by congress after partial compliances. These circumstances being known, congress could not command one shilling. My honorable friend seems to think that we ought to spare the present generation, and throw our burthens upon posterity. I will not contest the equity of this reasoning, but I must say that good policy as well as views of œconomy, strongly urge us even to distress ourselves to comply with our most solemn engagements. We must make effectual provision for the payment of the interest of our public debts. In order to do justice to our creditors, and support our credit and reputation; we must lodge power some where or other for this purpose. As yet the United States have not been able by any energy contained in the old system, to accomplish this end. Our creditors have a right to demand the principal, but would be satisfied with a punctual payment of the interest. If we have been unable to pay the interest, much less shall we be able to discharge the principal. It appears to me that the whole reasoning used on this occasion shews, that we ought to adopt this system to enable us to throw our burdens on posterity. The honorable member spoke of the decemviri at Rome as having some similitude to the ten representatives who are to be appointed by this state. I can see no point of similitude here, to enable us to draw any conclusion. For what purpose were the decemviri appointed? They were invested with a plenipotentiary commission to make a code of laws. By whom were they appointed? By the people at large? My memory is not infallible, but it tells me they were appointed by the senate. I believe in the name of the people. If they were appointed by the senate and composed of the most influential characters among the nobles, can any thing be inferred from that against our federal representatives? Who made a discrimination between the nobles and the people? The senate. Those men totally perverted the powers which were given them for the purpose above specified, to the subversion of the public liberty. Can we suppose that a similar usurpation might be made, by men appointed in a totally different manner? As their circumstances were totally dissimilar I conceive that no arguments drawn from that source, can apply to this government. I do not thoroughly comprehend the reasoning of my honorable friend, when he tells us, that the federal government will predominate, and that the state interest will be lost; when at the same time he tells us, that it will be a faction of seven states. If seven states will prevail as states, I conceive that state influence will prevail. If state influence under the present feeble government has prevailed, I think that a remedy ought to be introduced by giving the general government power to suppress it.
He supposed that my argument with respect to a future war between Great-Britain and France was fallacious. The other nations of Europe have acceded to that neutrality while Great-Britain opposed it. We need not expect in case of such a war, that we should be suffered to participate of the profitable emoluments of the carrying trade, unless we were in a respectable situation. Recollect the last war. Was there ever a war in which the British nation stood opposed to so many nations? All the belligerent nations in Europe, with nearly one half of the British empire, were united against it. Yet that nation, though defeated, and humbled beyond any previous example, stood out against this. From her firmness and spirit in such desperate circumstances, we may divine what her future conduct may be. I did not contend that it was necessary for the United States to establish a navy for that sole purpose, but instanced it as one reason out of several, for rendering ourselves respectable. I am no friend to naval or land armaments in time of peace, but if they be necessary, the calamity must be submitted to. Weakness will invite insults. A respectable government will not only intitle us to a participation of the advantages which are enjoyed by other nations, but will be a security against attacks and insults. It is to avoid the calamity of being obliged to have large armaments that we should establish this government. The best way to avoid danger, is to be in a capacity to withstand it.
The impost, we are told, will not diminish, because the emigrations to the westward will prevent the increase of population. He has reasoned on this subject justly to a certain degree. I admit that the imposts will increase till population becomes so great as to compel us to recur to manufactures. The period cannot be very far distant, when the unsettled parts of America will be inhabited. At the expiration of twenty-five years hence, I conceive that in every part of the United States, there will be as great a population as there is now in the settled parts. We see already, that in the most populous parts of the union, and where there is but a medium, manufactures are beginning to be established. Where this is the case the amounts of importations will begin to diminish. Although the impost may even increase during the term of twenty-five years, yet when we are preparing a government for perpetuity, we ought to found it on permanent principles and not on those of a temporary nature.
Holland is a favourite quotation with honorable members on the other side of the question. Had not their sentiments been discovered by other circumstances, I should have concluded from their reasonings on this occasion, that they were friends to the constitution. I should suppose that they had forgotten which side of the question they were on. Holland has been called a republic, and a government friendly to liberty. Though it may be greatly superior to some other governments in Europe, still it is not a republic, or a democracy. Their legislature consist in some degree of men who legislate for life. Their councils consist of men who hold their offices for life, who fill up offices and appoint their salaries themselves. The people have no agency mediate or immediate in the government. If we look at their history we shall find, that every mischief which has befallen them, has resulted from the existing confederacy. If the stadtholder has been productive of mischief—if we ought to guard against such a magistrate more than any evil, let me beseech the honorable gentleman to take notice of what produced that, and those troubles which have interrupted their tranquillity from time to time. The weakness of their confederacy produced both. When the French arms were ready to overpower their republic, and were feeble in the means of defence, which was principally owing to the violence of parties, they then appointed a stadtholder, who sustained them. If we look at more recent events, we shall have a more pointed demonstration that their political infelicity arises from the imbecility of their government. In the late disorders the states were almost equally divided, three provinces on one side, three on the other, and the other divided—one party inclined to the Prussians, and the other to the French. The situation of France did not admit of their interposing immediately in their disputes by an army—that of the Prussians did. A powerful and large army marched into Holland and compelled the other party to surrender. We know the distressing consequences to the people. What produced those disputes and the necessity of foreign interference, but the debility of their confederacy? We may be warned by their example, and shun their fate, by removing the causes which produced their misfortunes.
My honorable friend has referred to the transactions of the federal council with respect to the navigation of the Mississippi. I wish it was consistent with delicacy and prudence to lay a complete view of the whole matter before this committee. The history of it is singular and curious, and perhaps its origin ought to be taken into consideration. I will touch on some circumstances, and introduce nearly the substance of most of the facts relative to it, that I may not seem to shrink from explanation. It was soon perceived, sir, after the commencement of the war with Britain, that among the various objects that would affect the happiness of the people of America, the navigation of the Mississippi was one. Throughout the whole history of foreign negotiation, great stress was laid on its preservation. In the time of our greatest distresses, and particularly when the southern states were the scene of war, the southern states cast their eyes around to be relieved from their misfortunes. It was supposed that assistance might be obtained for the relinquishment of that navigation. It was thought that for so substantial a consideration, Spain might be induced to afford decisive succour. It was opposed by the northern and eastern states. They were sensible that it might be dangerous to surrender this important right, particularly to the inhabitants of the western country. But so it was, that the southern states were for it, and the eastern states opposed it. Since obtaining that happy peace, which secures to us all our claims, this subject has been taken again into consideration, and deliberated upon in the federal government. A temporary relinquishment has been agitated. Several members from the different states, but particularly from the northern, were for a temporary surrender, because it would terminate disputes, and at the end of the short period for which it was to be given, the right would revert of course to those who had given it up. And for this temporary surrender some commercial advantages were offered. For my part, I considered that this measure, though founded on considerations plausible and honorable, was yet not justifiable but on grounds of inevitable necessity. I must declare in justice to many characters who were in congress, that they declared that they never would enter into the measure unless the situation of the United States was such as could not prevent it.
I suppose that the adoption of this government will be favorable to the preservation of the right to that navigation. Emigrations will be made from those parts of the United States which are settled, to those parts which are unsettled. If we afford protection to the western country, we will see it rapidly peopled. Emigrations from some of the northern states have been lately increased. We may conclude, as has been said by a gentleman on the same side, (Mr. Nicholas) that those who emigrate to that country, will leave behind them all their friends and connections as advocates for this right.

What was the cause of those states being the champions of this right when the southern states were disposed to surrender it? The preservation of this right will be for the general interest of the union. The western country will be settled from the north as well as from the south, and its prosperity will add to the strength and security of the union. I am not able to recollect all those circumstances which would be necessary to give gentlemen a full view of the subject. I can only add, that I conceive that the establishment of the new government will be the best possible means of securing our rights as well in the western parts as elsewhere. I will not sit down till I make one more observation on what fell from my honorable friend. He says, that the true difference between the states lies in this circumstance—that some are carrying states, and others productive, and that the operation of the new government will be, that there will be a plurality of the former to combine against the interest of the latter, and that consequently it will be dangerous to put it in their power to do so. I would join with him in sentiments, if this were the case. Were this within the bounds of probability, I should be equally alarmed, but I think that those states which are contradistinguished as carrying states, from the non-importing states, will be but few. I suppose the southern states will be considered by all, as under the latter description. Some other states have been mentioned by an honorable member on the same side, which are not considered as carrying states. New-Jersey and Connecticut can by no means be enumerated among the carrying states. They receive their supplies through New-York. Here then is a plurality of non-importing states. I could add another if necessary. Delaware, though situated upon the water, is upon the list of non-carrying states. I might say that a great part of New-Hampshire is so. I believe a majority of the people of that state receive their supplies from Massachusetts, Rhode Island, and Connecticut. Might I not add all those states which will be admitted hereafter into the union? These will be non-carrying states, and will support Virginia in case the carrying states will attempt to combine against the rest. This objection must therefore fall to the ground. My honorable friend has made several other remarks, but I will defer saying any more till we come to those parts to which his objections refer.
